UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6829



TERRY ALAN MCCLURE,

                                              Plaintiff - Appellant,

          versus


PAM CALDWELL, Prison House Services; AL
CANNON, Sheriff; CHARLESTON COUNTY DETENTION
CENTER; PRISON HOUSE SERVICES,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge. (CA-04-21813)


Submitted:   October 20, 2005             Decided:   October 27, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry Alan McClure, Appellant Pro Se. Robert Holmes Hood, Robert
Holmes Hood, Jr., Roy Pearce Maybank, HOOD LAW FIRM, Charleston,
South Carolina; Stephanie Pendarvis McDonald, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Terry Alan McClure appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See McClure v. Caldwell, No.

CA-04-21813 (D.S.C. May 5, 2005).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -